UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6815


SHAHEEN CABBAGESTALK,

                  Plaintiff - Appellant,

             v.

MS. BLOWE; OFFICER K. BROWN; NURSE MS. SULLIVAN; NURSE MS.
DUN;   LIEUTENANT  LANCASTEIN;   SERGEANT   DAVID   MERRITTS;
SERGEANT GARY MANIGAULT; OFFICER MICHAEL LAWRENCE; CORPORAL
M.   SMALLS;  OFFICER  JAMES   JOHNSON;   LIEUTENANT   CLASSE
THOMPSON; OFFICER RICHARD ALLEN; OFFICER MONIQUE STEWART;
CAPTAIN NUMMALLEY; DOCTOR BABB; NURSE AUSTIN; ASST. WARDEN
MR. BODISON; MR. REEVES, Food Supervisor; MS. WALKER,
Mailroom Lady; SERGEANT MS. PERRY; MS. JENKINS, Grievance
Coordinator; LIEUTENANT KING; OFFICER CHARLES RODGERS;
SERGEANT VONMITIUS; OFFICER PALMER; LIEUTENANT WILLIAMS;
OFFICER COX; CORPORAL SMITH; SERGEANT MEYERS; OFFICER
WILLIAMS; SERGEANT ELMO; SERGEANT JONES; OFFICER ARANDA;
OFFICER GOODWIN; CORPORAL SELBY; OFFICER SIMMONS; OFFICER
MCDONALD; SERGEANT STRADFORD; SERGEANT JEFFERSON; SERGEANT
TERRANCE FORDE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Sol Blatt, Jr., Senior District
Judge. (3:08-cv-01639-SB)


Submitted:    October 23, 2009              Decided:   November 19, 2009


Before MICHAEL, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Shaheen Cabbagestalk, Appellant Pro Se.     William J. Thrower,
STUCKEY LAW OFFICES, PA, Charleston,       South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Shaheen   Cabbagestalk           appeals   the     district   court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2006) action for failure to

prosecute under Fed. R. Civ. P. 41(b).                 We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                See Cabbagestalk v.

Blowe, No. 3:08-cv-01639-SB (D.S.C. Feb. 27, 2009).                      We deny

Cabbagestalk’s motion for summary judgment.                   We dispense with

oral   argument   because      the    facts    and    legal    contentions    are

adequately    presented   in    the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        3